HUNTER, Judge,
specially concurring.
I write specially because other errors occurred at trial, which, if repeated, would require reversal on appeal.
The record reveals that J.W.B. was a ward of the Washita County Court because of a juvenile criminal matter. The Inpatient Mental Health Treatment of Children Act, contains some special procedures the court must follow when the child is a ward of a court. 43 O.S.Supp.1993 5-507. The District Attorney did not ascertain for the court that the child was a ward of a court. Consequently, the court used other parts of the Act, parts not pertaining to wards of the court, in making its determination. It is the State’s burden to show that the court has jurisdiction over the person and the subject. Its failure to carry its initial burden resulted not only in the court’s failure to apply the correct law to the matter, but also, the child’s legal custodian, the Juvenile Bureau, was not given notice of the proceedings. § 5-510(A)(3).
Although the Act allows the child to stipulate to facts, I find that certain defects, such as a violation of that part of the Act which requires the mental health evaluation to be signed by two mental health professionals, one of whom must be independent, are not facts to which a child may stipulate1. Even *187when internment is for the person’s own good, or for the protection of others, the deprivation of liberty requires a strict compliance with the substance and procedure of the law.
Timely notice to all the proper parties, the parent and the Juvenile Bureau in this case, as well as proper application2 of the proper law to the person affected under the Act, are fundamental to the rights of all involved, especially those of J.W.B.

. 43A O.S.Supp.1993 § 5-509(C) requires that the petition set forth facts with particularity to support the allegation that the child has a "demonstrable mental illness and as a result of the mental illness can be expected within the near future to inflict or attempt to inflict serious bodily harm to himself or another person if mental health services are not provided and has engaged in one or more recent overt acts or made signifi*187cant recent threats which substantially support that expectation ...”


. There is some question whether the District Attorney had a complete mental health evaluation of the child before filing the petition. There is also a question whether the court had the complete evaluation before the hearing. Both are required by statute. §§ 5-509, 5-510(B).